—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered September 11, 1991, convicting him of attempted murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with regard to the legal sufficiency of the evidence are unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Torres, 151 AD2d 524; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. While the defendant bases his arguments largely on the credibility of the eyewitnesses to the crime, it is well-settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.